 



EXHIBIT 10.11
AMENDED AND RESTATED
COLLATERAL SAFEKEEPING AGREEMENT
     THIS AMENDED AND RESTATED COLLATERAL SAFEKEEPING AGREEMENT (this
“Agreement”) dated as of the 29th day of May, 2005, is entered into by WINTRUST
FINANCIAL CORPORATION (the “Borrower”), LASALLE BANK NATIONAL ASSOCIATION, a
national banking association (the “Bank”), and STANDARD FEDERAL BANK, N.A., a
national banking association (the “Custodian”).
     A. The Bank and the Borrower have previously entered into that certain
Amended and Restated Collateral Safekeeping Agreement dated as of May 29, 2002,
as thereafter amended from time to time (the “Prior Collateral Safekeeping
Agreement”, in connection with that certain Revolving Loan Agreement dated as of
September 1, 1996, as thereafter amended from time to time (the “Prior Loan”).
     B. The Prior Loan is secured by a pledge of certain securities which were
deposited with the Custodian pursuant to the Prior Collateral Safekeeping
Agreement.
     C. The Bank and Borrower have agreed to enter into a Third Amendment to
Second Amended and Restated Loan Agreement (the “Loan Agreement”) and the
parties thereto believe that it is in their respective best interests to amended
and restate their arrangement with respect to the collateral safekeeping of the
securities pledged to secure the obligations under the Loan Agreement.
     NOW, THEREFORE, In consideration of the foregoing, the parties hereto agree
as follows:
     1. Collateral Shares. As security for the payment of the obligations of the
Borrower to the Bank, whether now or hereafter existing and howsoever evidenced,
or any extension or renewal thereof, including, without limitation, the loans
made to Borrower from time to time under the Loan Agreement (the “Obligations”),
Borrower has previously pledged and assigned to the Bank, among other things,
the following shares (collectively, the “Collateral Shares”):
     (i) 210,730 shares of common stock of Lake Forest Bank & Trust Company;
     (ii) 125,000 shares of common stock of Libertyville Bank & Trust Company;
     (iii) 107,500 shares of common stock of Hinsdale Bank & Trust Company;
     (iv) 142,500 shares of common stock of North Shore Community Bank & Trust
Company;
     (v) 125,000 shares of common stock of Barrington Bank and Trust Company;

 



--------------------------------------------------------------------------------



 



     (vi) 125,000 shares of common stock of Crystal Lake Bank and Trust Company;
and
     (vii) 162,500 shares of common stock of Northbrook Bank and Trust Company;
     (viii) 46,000 shares of common stock of Wheaton Bank and Trust;
     (ix) 100,000 shares of common stock of Village Bank and Trust Arlington
Heights;
     (x) 725,723 shares of common stock of Advantage National Bank;
     (xi) 12,000 shares of common stock of Town Bank;
     (xii) 90,000 shares of common stock of State Bank of the Lakes;
          (b) The Collateral has been delivered to the Custodian for safekeeping
and the Custodian acknowledges receipt thereof.
     2. Collateral Shares. Until the Custodian shall receive written notice from
the Bank that all of the Obligations have been fully paid and satisfied, the
parties hereto agree as follows:
          (a) The Custodian is hereby appointed as agent for the Bank, as
secured party, and the Custodian shall hold and retain possession of the
Collateral for the Bank as security for the payment of the Obligations;
          (b) The Borrower shall be unable to withdraw any of the Collateral
without the Bank’s prior written consent;
          (c) The Custodian shall deliver all or any part of the Collateral to
the Bank upon its request at any time; and
          (d) The Bank’s receipt for any of the Collateral so delivered by the
Custodian shall be a full and complete receipt and acquittance to the Custodian
as fiduciary for the Collateral.
     3. Acceptance. The Custodian hereby acknowledges that the Collateral has
been pledged as security for the Obligations, and the Custodian hereby accepts
appointment as agent for the Bank, as secured party, and agrees to act in
accordance with the terms and provisions hereof. Until the termination of this
Agreement, the Custodian agrees that it shall not have or assert, and waives any
right, whether created by contract, statute or otherwise, to assert any right of
offset against or lien or interest in any of the Collateral. The Collateral has
been coded as assigned in the records of the Custodian, and none of the
Collateral will be released by the Custodian without the prior written consent
of the Bank.

2



--------------------------------------------------------------------------------



 



     4. Indemnity; Assumption of Risk. To the fullest extent permitted by law,
the Borrower shall defend, indemnify and hold harmless each of the Bank and the
Custodian, and their respective officers, directors, agents, employees, members
and affiliated companies (collectively, the “Indemnitees”), from and against all
claims, judgments, damages, losses, penalties, liabilities, costs and expenses
of investigation and defense of any claim and of any good faith settlement of
whatever kind or nature, contingent or otherwise, matured or unmatured,
foreseeable or unforseeable, including, without limitation, reasonable
attorneys’ fees and expenses, any of which are incurred at any time as a result
of, or in connection with, the entering into of this Agreement or the
transactions contemplated thereby.
          (a) The Borrower and the Borrower’s counsel have requested that the
Bank and the Custodian enter into this Agreement. None of the Indemnitees shall
be liable for any expense, cost, loss or damage of any kind or nature relating
or sustained by the Borrower as a result of the entering into this Agreement,
including, without limitation, any franchise or other taxes payable as a result
thereof, and the Borrower expressly assumes all risk of loss or damage by
entering into this Agreement. Notwithstanding anything herein to the contrary,
the Custodian shall remain liable for the actual losses incurred by the Borrower
for the Custodian’s failure to return the collateral to the Bank within a
reasonable period of time following receipt of a proper request to do so from
the Bank, unless the Custodian is prohibited or restrained from delivering the
Collateral by virtue of any judicial order, decree or other legal process.
     5. Fees. The Borrower agrees to pay an annual fee for the services rendered
hereunder and shall continue to pay an annual fee until such time as this
Agreement is terminated. The annual fee is currently $6,500.00 and is subject to
change.
(remainder of page left intentionally blank; signature page follows)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been signed as of the date first
above appearing.

                  LASALLE BANK NATIONAL ASSOCIATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           
 
                WINTRUST FINANCIAL CORPORATION    
 
           
 
  By:   /s/ David A. Dykstra     8/26/2005
 
   
 
  Name:   DAVID DYKSTRA    
 
  Title:   Senior Executive Vice President & Chief Operating Officer    
 
                STANDARD FEDERAL BANK, N.A.    
 
           
 
  By:        
 
     
 
     
 
  Name:        
 
           
 
  Title:        
 
           

4